98 F.3d 1336
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip WITHERSPOON, Petitioner--Appellant,v.Earl BESHEARS, Warden;  Attorney General of The State ofMaryland, Respondents--Appellees.
No. 95-7479.
United States Court of Appeals, Fourth Circuit.
Oct. 15, 1996.

Phillip Witherspoon, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his petition filed pursuant 28 U.S.C. § 2254 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Witherspoon v. Beshears, No. CA-95-1103-JFM (D.Md. Aug. 30, 1995).  We further deny Appellant's request for appointed counsel.  We grant Appellant's request for leave to supplement the record on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED